 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   CHARLES PHILIPPART,

 9                               Plaintiff,                      CASE NO. C18-1618-MJP

10           v.                                                  ORDER REVERSING AND
                                                                 REMANDING CASE FOR
11   COMMISSIONER OF SOCIAL SECURITY,                            FURTHER ADMINISTRATIVE
                                                                 PROCEEDINGS
12                               Defendant.

13

14           The Court, after careful consideration of the Report and Recommendation of the Honorable Brian

15   A. Tsuchida, United States Magistrate Judge, and the balance of the record, does hereby find and

16   ORDER:

             1) The Court adopts the Report and Recommendation.
17
             2) The Commissioner’s decision is REVERSED and the case is REMANDED to the Social
18
                  Security Administration as set forth in the Report and Recommendation.
19
             3) The Clerk shall provide copies of this Order to the parties.
20
             DATED this _3rd_ day of _May_, 2019.
21

22

23
                                                              A
                                                              Marsha J. Pechman
                                                              United States Senior District Judge

     ORDER REVERSING AND REMANDING CASE FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS - 1
